Title: Enactments to Be Proposed to UVa. Board of Visitors, 22 Jan. 1824, 22 January 1824
From: Jefferson, Thomas
To: 

Enactments to be proposed to the Visitors of the University of Virginia, for constituting, governing & conducting that institution.1. In the University of Virginia shall be instituted, for the present 8. professorships, to wit, 1. of Antient languages. 2. Modern languages. 3. Mathematics. 4. Natural Philosophy. 5. Natural history. 6. Anatomy. 7. Moral philosophy. 8. Law.2. In the school of Antient languages shall be taught the higher grade of the Latin & Greek languages the Hebrew; & also Antient History and Antient Geography.3. In the school of Modern languages shall be taught French Spanish, Italian, German and the English language in it’s Anglo-Saxon form; also Modern history and Modern Geography.4. In the school of Mathematics shall be taught, Mathematics generally, including the higher branches of numerical Arithmetic, algebra, trigonometry plane and spherical, mensuration, navigation, conic sections, fluxions or differentials, military & civil architecture.5. In the school of Natural philosophy shall be taught the laws and properties of natural bodies generally, including mechanics, statics, hydrostatics, hydraulics, pneumatics, acoustics, optics, Astronomy.6. In the school of Natural History shall be taught, botany, zoology, mineralogy, chemistry, geology, and Rural economy.7. In the school of Anatomy shall be taught anatomy, surgery, and the History and Outlines of medecine.8. In the school of Moral philosophy shall be taught, Mental science generally, including ethics, ideology, general grammar, and criticism; and adding rhetoric and Oratory.9. In the school of Law shall be taught the common & Statute law, that of the Chancery, the laws civil, mercatorial, maritime & of Nature and Nations; & also the principles of Government & Political economy.10. This arrangement however shall not be understood as forbidding occasional transpositions of a particular branch of science from one school to another, in accomodation of the particular qualifications of the different professors.11. In each of these schools instruction shall be communicated by lessons, or lectures & examinations, as shall be best adapted to the nature of the science, and number of the class: and exercises shall be prescribed to employ the vacant days and hours.